 1   Douglas Caiafa, Esq. (SBN 107747)
     DOUGLAS CAIAFA, A Professional Law Corporation
 2   11845 West Olympic Boulevard, Suite 1245
     Los Angeles, California 90064
 3   (310) 444-5240 - phone; (310) 312-8260 - fax
     Email: dcaiafa@caiafalaw.com
 4
     Christopher J. Morosoff, Esq. (SBN 200465)
 5   LAW OFFICE OF CHRISTOPHER J. MOROSOFF
     77-760 Country Club Drive, Suite G
 6
     Palm Desert, California 92211
     (760) 469-5986 - phone; (760) 345-1581 - fax
     Email: cjmorosoff@morosofflaw.com
 7
     Attorneys for Plaintiff STEVEN RUSSELL, et al.
 8
     Arnold & Porter LLP
 9   James F. Speyer (SBN 133114)
     james.speyer@aporter.com
10   E. Alex Beroukhim (SBN 220722)
     e.alex.beroukhim@aporter.com
11   Ryan Light (SBN 293858)
     ryan.light@aporter.com
12   777 South Figueroa Street, Forty-Fourth Floor
     Los Angeles, California 90017-5844
13   Telephone: 213.243.4000
     Fax: 213.243.4199
14
     Attorneys for Defendant
15   KOHL’S DEPARTMENT STORES, INC.
16

17                         UNITED STATES DISTRICT COURT
18                       CENTRAL DISTRICT OF CALIFORNIA
19

20   STEVEN RUSSELL, et al.                    Case No. 5:15-cv-01143-RSK-SP
21                     Plaintiff,              [PROPOSED] FINAL JUDGMENT
22        vs.
                                               Courtroom: 850
23   KOHL’S DEPARTMENT STORES,                 Judge:     Hon. R. Gary Klausner
     INC., et al.,                             Action     Filed: June 11, 2015
24
                       Defendants.
25

26

27

28


                               [PROPOSED] FINAL JUDGMENT
 1         WHEREAS, on June 11, 2015, Class Representatives Steven Russell and
 2   Donna Caffey (collectively, “Plaintiffs”), individually and on behalf of all others
 3   similarly situated, filed this class action against Kohl’s Department Stores, Inc.
 4   (“Kohl’s”) before this Court;
 5         WHEREAS, on August 14, 2015, Plaintiffs filed a First Amended Complaint
 6   against Kohl’s;
 7         WHEREAS, on December 4, 2015, the Court granted Plaintiffs’ Motion for
 8   Class Certification, certifying a class under Rule 23(b)(2) for injunctive relief only;
 9         WHEREAS, the parties entered into a Class Action Settlement Agreement
10   fully executed on March 13, 2016, and an Amended Class Action Settlement
11   Agreement fully executed on May 3, 2016;
12         WHEREAS, on March 14, 2016, Plaintiffs submitted a Motion for Preliminary
13   Approval of Class Action Settlement and Conditional Certification (the “Motion for
14   Preliminary Approval”);
15         WHEREAS, on April 11, 2016, this Court granted Plaintiffs’ Motion for
16   Preliminary Approval, and on April 22, 2016, preliminarily approved the proposed
17   Amended Class Action Settlement Agreement; and
18         WHEREAS, following notice to the class regarding the Court’s preliminary
19   approval of the Amended Class Action Settlement Agreement, Plaintiffs on August
20   15, 2016 filed a Motion for Final Approval of Class Action Settlement (“Motion for
21   Final Approval),” and Motion for Attorneys' Fees, Litigation Costs and Class
22   Representatives' Enhancement Payments;
23         WHEREAS, on September 12, 2016, this Court granted the class settlement,
24   took the Motion for Attorneys' Fees under submission, and provided Objectors and
25   Plaintiffs additional time to brief issues relating to the Motion for Attorneys' Fees;
26         WHEREAS, the Court entered Final Judgment on October 13, 2016.
27         WHEREAS, four objectors appealed this Court’s Judgment. On November 5,
28   2018, the Court of Appeals issued an unpublished Memorandum and Order, which

                                               -1-
                                 [PROPOSED] FINAL JUDGMENT
 1   affirmed this Court’s Final Approval of the Class Action Settlement but vacated its
 2   award of attorneys’ fees but otherwise upheld all aspects of the Settlement, including
 3   the award of costs and enhancement payments; and,
 4         WHEREAS, on remand, on February 22, 2019, the Court entered an Order
 5   Granting Plaintiffs’ Renewed Motion for Attorneys’ Fees, Litigation Costs, and Class
 6   Representative Enhancement Payments.
 7         THEREFORE, IT IS HEREBY ADJUDGED THAT:
 8         1.     The terms of the Amended Class Action Settlement Agreement are fair,
 9   reasonable and adequate, and it is approved.
10         2.     A Settlement Class of all persons who, while in the State of California,
11   and between June 11, 2011, and April 11, 2016 (the “Class Period”), purchased from
12   Kohl’s one or more items at a discount of at least 30% off of the stated “original” or
13   “regular” price, and who have not received a refund or credit for their purchase(s) is
14   certified for settlement purposes.
15         3.     Notice of the settlement was provided to the Settlement Class in a
16   reasonable manner, and was the best notice practicable under the circumstances,
17   including through individual notice to all members who could be reasonably
18   identified through reasonable effort.
19         4.     Kohl’s, with the assistance of Claims Administrator KCC and pursuant
20   to the Class Action Fairness Act of 2005 (“CAFA”), served timely notices of the
21   settlement to the Attorney General of the United States, and the Attorneys General of
22   all 50 states and the District of Columbia, the Attorneys General for the five
23   recognized voting U.S. Territories, as well as parties of interest to this action.
24         5.     This action between the named Plaintiffs and the Settlement Class
25   Members, on the one hand, and Kohl’s, on the other hand, is dismissed with prejudice
26   on the merits.
27         6.     As a result of the Court’s approval of the Amended Class Action
28   Settlement Agreement and dismissal of this action with prejudice, the named

                                                -2-
                                  [PROPOSED] FINAL JUDGMENT
 1   Plaintiffs, and all Settlement Class members (other than those who timely filed valid
 2   Opt-Out Requests) are permanently barred from asserting, or attempting to assert, any
 3   of the Settlement Class Member Released Claims against Kohl’s, which are defined
 4   within the Amended Class Action Settlement Agreement in Section 10.1.
 5         7.     All parties shall bear their own fees (including attorneys’ fees),
 6   expenses, and costs, except that Class Counsel’s application for an award of
 7   Attorneys’ Fees and Costs is granted, with Class Counsel to be paid $1,462,500 in
 8   fees plus reimbursement of costs in the total sum of $62,425.00, which costs are to be
 9   applied towards additional administrative costs and paid to KCC.
10         8.     Pursuant to the terms of the Amended Class Action Settlement
11   Agreement, Claims Administrator KCC will be paid $1,000,000 from the Monetary
12   Component, in addition to the $62,425.00 in costs referenced above that otherwise
13   had been designated to reimburse Class Counsel for costs.
14         9.     Pursuant to the terms of the Amended Class Action Settlement
15   Agreement and the Order approving settlement, each named Plaintiff will receive
16   $5,000 as an Enhancement Payment, all of which to be paid from the Monetary
17   Component of the Amended Class Action Settlement Agreement.
18         10.    The Court hereby reserves its exclusive, general and continuing
19   jurisdiction over the Amended Class Action Settlement Agreement as needed or
20   appropriate in order to administer, supervise, implement, interpret or enforce the
21   settlement in accordance with its terms.
22

23

24   Dated: March 5, 2019
25                                                 HON. R. GARY KLAUSNER
                                                   UNITED STATES DISTRICT COURT
26

27

28

                                                -3-
                                 [PROPOSED] FINAL JUDGMENT
